Motion to modify order of June 26, 1933, to give benefit of receivership to United States Trust Company of New York, first mortgagee, denied unless the parties stipulate that such modification be made and agree on the form of the order to be entered. There is no action pending for foreclosure of the first mortgage and that mortgagee is not entitled to have the receivership extended to it except on consent of the parties, with the rights of the first mortgagee definitely stated. Present — Lazansky, P. J., Young, Kapper, Tompkins and Davis, JJ.